FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON BEDOLLA-ZAVALA,                            No. 08-70910

               Petitioner,                       Agency No. A095-271-440

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ramon Bedolla-Zavala, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order summarily affirming his

appeal from an immigration judge’s (“IJ”) removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), and we dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to consider Bedolla-Zavala’s contentions related to his

eligibility for a section 212(h) waiver because he failed to raise them before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner’s

failure to raise an issue to the BIA generally constitutes a failure to exhaust, and a

due process challenge must be exhausted when it involves a procedural error).

      We also lack jurisdiction to review the IJ’s discretionary denial of voluntary

departure. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i).

      Bedolla-Zavala’s contention that the BIA’s streamlined order did not set

forth adequate reasons for denying relief is foreclosed by Falcon Carriche v.

Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     08-70910